675 F.3d 832 (2012)
UNITED STATES of America, Plaintiff-Appellee,
v.
Jose Miguel ESCALANTE-REYES, Defendant-Appellant.
No. 11-40632.
United States Court of Appeals, Fifth Circuit.
March 22, 2012.
Eileen K. Wilson, Renata Ann Gowie, Asst. U.S. Atty., Houston, TX, for Plaintiff-Appellee.
Marjorie A. Meyers, Fed. Pub. Def., Timothy William Crooks, H. Michael Sokolow, Asst. Fed. Pub. Defenders, Houston, TX, for Defendant-Appellant.
Before JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, GARZA, STEWART, DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES and HIGGINSON, Circuit Judges.
BY THE COURT:
A majority of the circuit judges in regular active service and not disqualified having voted in favor, on the Court's own motion, to initially consider this case en banc,
It is ordered that this cause shall be considered by the court en banc without oral argument on May 3, 2012. The Clerk will specify a briefing schedule for the filing of supplemental letter briefs.